y




                                     MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-13-00837-CV

                              BOSHENG WEN, Appellant

                                            V.
                             KRISTOPHER AHN, Appellee

    Appeal from the 125th District Court of Harris County. (Tr. Ct. No. 2013-23553).


TO THE 125TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 6th day of November 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on August 29, 2013. After submitting the case
              on the appellate record and the arguments properly raised by
              the parties, the Court holds that the trial court’s judgment
              contains no reversible error. Accordingly, the Court affirms
              the trial court’s judgment.

                     The Court orders that the appellant, Bosheng Wen, pay
              all appellate costs.

                     The Court orders that this decision be certified below
              for observance.
              Judgment rendered November 6, 2014.

              Panel consists of Chief Justice Radack and Justices Jennings
              and Keyes. Opinion delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT